UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




           United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                           Submitted August 31, 2005*
                           Decided September 26, 2005

                                      Before

                    Hon. RICHARD D. CUDAHY, Circuit Judge

                    Hon. DANIEL A. MANION, Circuit Judge

                    Hon. DIANE P. WOOD, Circuit Judge

No. 04-4012

JASON WILLIAMS,                                Appeal from the United States
    Plaintiff-Appellant,                       District Court for the Southern
                                               District of Illinois
      v.
                                               No. 02-C-1177
DONALD N. SNYDER, JR.,
Director, et al.,                              G. Patrick Murphy,
      Defendants-Appellees.                    Chief Judge.


                                    ORDER

       Illinois inmate Jason Williams brought suit under 42 U.S.C. § 1983, claiming
that officers of the Illinois Department of Corrections (“IDOC”) violated his rights
under the First, Eighth, and Fourteenth Amendments. The district court concluded
that the allegations were frivolous and dismissed the suit under 28 U.S.C. § 1915A.
Williams then filed a motion to alter or amend the judgment under Fed. R. Civ. P.


      *
         On June 28, 2005, this court granted the appellees’ motion for an order of
noninvolvement due to lack of service of process in the district court. After an
examination of the appellant’s brief and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the appellant’s brief and
the record. See Fed. R. App. P. 34(a)(2).
No. 04-4012                                                                      Page 2

59(e). The district court denied the motion, and Williams appeals. We affirm in
part and reverse and remand in part.

        Williams is a Rastafarian and wears his hair in dreadlocks in observance of a
tenet of his faith that forbids him to cut or comb his hair. See Reed v. Faulkner,
842 F.2d 960, 962 (7th Cir. 1988) (summarizing principal doctrines of
Rastafarianism). According to Williams, he first experienced conflict with prison
authorities over his hairstyle after he was “harassed” by two correctional officers
who called him “pinhead” and “jungle bunny.” Williams filed grievances against the
officers, demanding that they be made to respect his “person” and his “religion.”
Shortly afterwards, he was informed that if he did not “remove” his dreadlocks, he
would be placed in disciplinary segregation. He claims that a report was then
“falsified” against him, and he was sent to segregation where, we understand, he
remains.

       Thereafter, prison officials demanded that Williams “remove” his dreadlocks
or request a haircut as a condition of leaving his cell. At first, he was not allowed to
go to the showers at all; later, correctional officers permitted him to go, but wrote up
a disciplinary report each time he did so without complying with the hairstyle
policy. Williams then stopped showering because the reports were costing him
good-time credits. He was also “denied” yard exercise and passes to visit the
medical center for non-emergency ailments; he was not permitted to appear in
person before the Adjustment Committee that handled his frequent disciplinary
reports; and he was prevented from making phone calls to his lawyer regarding
unidentified “post-conviction” proceedings.

       Williams’s complaint alleged retaliation and violation of a number of his
constitutional rights, including his First Amendment rights to free exercise of
religion and access to courts, his Eighth Amendment right to be free from cruel and
unusual punishment, and his Fourteenth Amendment rights to due process and
equal protection. The complaint named as defendants not only those directly
responsible for the rights violations but also higher-level IDOC administrators.
Williams asserted that he submitted numerous grievances and letters documenting
his mistreatment—many of which were submitted as exhibits to the complaint—but
the administrators did nothing despite their awareness that his rights were being
violated. In addition, he claimed that a number of officials refused to answer
grievances in order to prevent him from exhausting his administrative remedies so
that he could bring suit.

       The district court dismissed all of the claims as frivolous. As relevant here, it
explained that “contrary to his assertions,” Williams had not been required to cut
his hair but “was also given the option of taking down his hair for a security
inspection.” The court concluded that such a requirement involved a de minimis
imposition on Williams’s free exercise of his religion and that his interests were “far
No. 04-4012                                                                      Page 3

outweighed” by the prison’s legitimate penological interests in safety and security.
The court did not specifically respond to the claim of retaliation, but found that
there was no violation of Williams’s due process rights in connection with his
placement in segregation because he had no liberty interest in remaining in the
general population. In addition, the court rejected Williams’s claims against the
higher-level IDOC administrators because the theory of respondeat superior was
not available under § 1983 and, furthermore, Williams’s allegations amounted “at
best, [to] a claim of negligence.”

       On appeal, Williams first renews his argument that he stated a claim for
retaliation by alleging that he was placed in segregation because he filed grievances
against the two correctional officers who called him names. A plaintiff must plead
three elements in order to state a claim for retaliation: he must “specif[y] a
retaliatory action”; he must name the appropriate defendants; and he must “assert[]
a constitutionally protected activity, the exercise of which caused the . . . retaliatory
action.” Hoskins v. Lenear, 395 F.3d 372, 375 (7th Cir. 2005). Williams met this
standard: he identified the filing of false reports and his placement in segregation
as the retaliatory action; he specified the relevant defendants; and he invoked his
constitutional right to use the prison grievance procedures. See id.; Lekas v. Briley,
405 F.3d 602, 614 (7th Cir. 2005) (“prisoner can sufficiently state a claim for relief
when he alleges that prison officials issued baseless disciplinary tickets against
him in retaliation for pursuit of administrative grievances”). The district court may
have believed this claim precluded on the theory that retaliation is a violation of
due process and therefore subject to the requirement that a plaintiff identify a
liberty interest in order to state a claim. See Hoskins, 395 F.3d at 375. But as we
explained in Hoskins, the basis for a retaliation claim need not independently
violate the Constitution, id., so Williams need not demonstrate an interest in
remaining out of segregation.

       Williams’s next significant argument is that the prison’s policy regarding
dreadlocks violated his right to freedom of religion. “[W]hen a prison regulation
impinges on inmates’ constitutional rights, the regulation is valid if it is reasonably
related to legitimate penological interests.” Turner v. Safley, 107 S. Ct. 2254, 2261
(1987). “This is not a demanding standard.” Reed v. Faulkner, 842 F.2d 960, 962
(7th Cir. 1988). As we explained in Reed, if “the regulation limiting the length of
male inmates’ hair strikes a reasonable balance between the interest in religious
liberty and the needs of prison safety and security, he must lose on his free exercise
claim.” Id. at 962.

        The district court erred in evaluating Williams’s free exercise claims because
it effectively applied a summary judgment standard. The court purported to
balance the interests of Williams and the prison, and found the former “far
outweighed” by the latter. But such a balancing process is not appropriate based on
the pleadings alone, without the benefit of additional factfinding or a summary
No. 04-4012                                                                     Page 4

judgment record. Similarly, the court’s finding that the hairstyle policy involved a
de minimis imposition resolves factual questions, which are not appropriately
decided at the pleading stage. See Mack, 80 F.3d at 1180. Such questions here
include “whether the practices in question are important,” see id., and whether it is
even feasible for Williams to comply with the policy without cutting his hair.

       Williams’s third significant argument on appeal is that his complaint alleges
sufficient personal involvement on the part of the IDOC administrators. An official
will satisfy the personal-involvement requirement of § 1983 if he deliberately
disregards the plaintiff’s constitutional rights. See Fillmore v. Page, 358 F.3d 496,
506 (7th Cir. 2004). And we have specifically held that “‘[A] prison official’s
knowledge of prison conditions learned from an inmate’s communication can . . .
require the officer to exercise his authority and to take the needed action to
investigate, and if necessary, to rectify the offending condition.’” Reed v. McBride,
178 F.3d 849, 854 (7th Cir. 1999) (quoting Vance v. Peters, 97 F.3d 987, 993 (7th
Cir. 1996). The district court suggests that this claim “constitutes, at best, a claim
of negligence,” but here Williams stated an actionable claim by alleging that he
informed the administrators of the violations of his rights, and that they failed to
take appropriate action.

       The remainder of Williams’s substantive legal theories—i.e., equal
protection, due process, access to courts, and cruel and unusual
punishment—warrant little discussion. Because they all involve the same set of
facts implicated in his retaliation and free exercise allegations, they would be
redundant even if we found that he stated a claim. See Conyers v. Abitz, 2005 WL
1713392, at *5 (7th Cir. July 25, 2005) (dismissing equal protection and Eighth
Amendment claims based on same circumstances as free exercise claim because
free exercise claim “gains nothing by attracting additional constitutional labels”).
We must analyze Williams’s allegations under the most “explicit source[s] of
constitutional protection,” Graham v. Connor, 490 U.S. 386, 395 (1989); Conyers,
2005 WL 1713392, at *5, and in this case, the salient claims are retaliation and
freedom of religion.

      For the foregoing reasons, we AFFIRM the district court’s denial of
Williams’s claims concerning equal protection, access to courts, due process, and the
Eighth Amendment, and REVERSE and REMAND the rulings on his retaliation
and Free Exercise/RLUIPA claims. We express no opinion on the ultimate merits of
the case; we hold simply that Williams’s complaint is adequate to avoid dismissal at
the preliminary screening stage.